DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2022 has been entered.
Applicant’s amendment and accompanying remarks filed January 5, 2022 is acknowledged.
Examiner acknowledges amended claims 1, 4, 7, 9, 10 and 13.
The rejection of claims 4 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112(pre-AIA ), second paragraph is overcome by Applicant’s amendment.
The rejection of claims 1-2, 5-6, 9, 11-12, 17 and 20 under 35 U.S.C. 103 as being unpatentable over Gibson et al., U.S. Patent Number 5,952,249 in view of Takagi, U.S. Pre Grant Publication 2007/0172408 is overcome by Applicant’s amendment.
The rejection of claims 7-8 and 13-16 under 35 U.S.C 102(a0(1) & (a)(2) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Gibson et al., U.S. Patent Number 5,952,249 is overcome by Applicant’s amendment.
The rejection of claim 18 under 35 U.S.C. 103 as being unpatentable over Gibson et al., U.S. Patent Number 5,952,249 in view of Takagi, U.S. Pre Grant Publication 2007/0172408 and 

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

10.	Claims 4, 7-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is rendered indefinite because it is unclear if the crosslinking portion refers to coated particles selected from the group consisting of a thermosetting resin, a metal, silica, and a thermoplastic resin coated with the carbon allotrope OR if the cross-linking portion refers to a mixture of coated particles obtained by coating particles selected from the group of consisting of a thermosetting resin, a metal, silica and a thermoplastic resin and a carbon allotrope.  For purposes of examination, Examiner is interpreting the claim to refer to the cross-linking portion being coated particles selected from the group consisting of a thermosetting resin, a metal, silica, and a thermoplastic resin coated with the carbon allotrope.
	Claim 7 recites the limitation "the thermosetting resin" in 6.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 8 is rendered indefinite because upon claim 7 which has been rendered indefinite.
OR if the cross-linking portion refers to a mixture of coated particles obtained by coating particles selected from the group of consisting of a thermosetting resin, a metal, silica and a thermoplastic resin and a carbon allotrope.  For purposes of examination, Examiner is interpreting the claim to refer to the cross-linking portion being coated particles selected from the group consisting of a thermosetting resin, a metal, silica, and a thermoplastic resin coated with the carbon allotrope.


Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-2, 4-15 and 17-21 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Nakamura, JP 2014/162116.

	Regarding claim 1, Nakamura discloses a fiber bundle wherein spacers are arranged between the fibers [0007].  Paragraph 0008 discloses that the average particle size of the spacer is preferably 0.2 to 1.5 times the average diameter of the fiber.  Paragraph 0031 discloses that the diameter of the fibers ranges from 4 μm to 20 μm, thereby providing for an average particle size of the spacer ranging from 0.8 μm to 30 μm.  Paragraph 0054 discloses that the spacer comprises amorphous carbon.  Paragraph 0055 discloses that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber.

	Regarding claim 2, paragraph 0054 discloses that the spacer comprises amorphous carbon.

	Regarding claim 4, paragraph 0053 discloses that the spacer is in the form of particles.  Paragraph 0054 discloses that the spacer material includes a resin and amorphous carbon.  Applicant claims a thermoplastic or thermoset resin.  As claims 4 has been rendered indefinite, Examiner is interpreting the claim to refer to the amorphous carbon coated with the resin.

	Regarding claim 5, paragraph 0033 discloses a cloth [woven].

	Regarding claim 6, paragraphs 0010 and 0031 discloses carbon fiber

	Regarding claim 9 and 11-12, paragraph 0031 discloses that there are voids between the fibers.  Paragraph 0033 discloses a carbon fiber cloth [woven [warp/weft]].  Nakamura discloses a fiber bundle wherein spacers are arranged between the fibers [0007].  Paragraph 0008 discloses that the average particle size of the spacer is preferably 0.2 to 1.5 times the average diameter of the fiber.  Paragraph 0031 discloses that the diameter of the fibers ranges from 4 μm to 20 μm, thereby providing for an average particle size of the spacer ranging from 0.8 μm to 30 μm.  	Paragraph 0054 discloses that the spacer comprises amorphous carbon.  Paragraph 0055 discloses that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber.

	Regarding claim 10, paragraph 0053 discloses that the spacer is in the form of particles.  Paragraph 0054 discloses that the spacer material includes a resin and amorphous carbon.  Applicant claims a thermoplastic or thermoset resin.  As claims 4 has been rendered indefinite, Examiner is interpreting the claim to refer to the amorphous carbon coated with the resin.

	Regarding claim 13, paragraph 0033 disclose a carbon fiber cloth [woven [warp/weft]].  Paragraph 0050 discloses that the particles are generated by heating a solution in which dihydroxynaphthalene [monomer], formaldehyde and amines are dissolve.  Additionally, paragraph 0050 discloses that hydrophobic oxazine rings are formed from dihydroxynapthlene by heating wherein the oxazine ring undergoes ring-opening polymerization.  Also, paragraph 0050 discloses that the generated particles are carbonized to become carbon particles.  Paragraph 0054 discloses that the generated spacer particles are amorphous carbon.  Additionally, paragraph 0054 discloses a space between the fibers.   Paragraph 0008 discloses that the average particle size of the spacer is preferably 0.2 to 1.5 times the average diameter of the fiber.  Paragraph 0031 discloses that the diameter of the fibers ranges from 4 μm to 20 μm, thereby providing for an average particle size of the spacer ranging from 0.8 μm to 30 μm.  Paragraph 0055 discloses that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber.  Paragraph 0031 discloses that there are voids between the fibers.

	Regarding claim 14, paragraph 0053 discloses that the spacer is in the form of particles.  Paragraph 0054 discloses that the spacer material includes a resin and amorphous carbon.  Applicant claims a thermoplastic or thermoset resin.  

	Regarding claim 15, paragraph 0050 discloses a drying step.

	Regarding claims 17-18, paragraphs 0007 and 0011-0013 discloses a fiber composite material comprising a resin impregnated in a fiber bundle having spacers arranged between the fibers wherein the spacers include amorphous carbon [0054] and wherein the resin includes a thermoplastic resin.

	Regarding claim 19, paragraph 0073 discloses injection molded grade polypropylene [thermoplastic resin] was heat pressed and laminated on a carbon fiber bundle using a hot plate heated at 200 °C to impregnated the polypropylene resin in the carbon fiber [heat impregnation step].  

	Regarding claim 20, paragraph 0031 discloses that there are voids between the fibers.  Paragraph 0033 discloses a carbon fiber cloth [woven [warp/weft]].  Nakamura discloses a fiber bundle wherein spacers are arranged between the fibers [0007].  Paragraph 0008 discloses that the average particle size of the spacer is preferably 0.2 to 1.5 times the average diameter of the fiber.  Paragraph 0031 discloses that the diameter of the fibers ranges from 4 μm to 20 μm, thereby providing for an average particle size of the spacer ranging from 0.8 μm to 30 μm.  Paragraph 0054 discloses that the spacer comprises amorphous carbon.  Paragraph 0055 discloses that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber. Paragraphs 0007 and 0011-0013 discloses a fiber composite material comprising a resin impregnated in a fiber bundle having spacers arranged between the fibers wherein the spacers include amorphous carbon [0054] and wherein the resin includes a thermoplastic resin.

	Regarding claim 21, paragraph 0031 discloses that there are voids between the fibers.  Paragraph 0033 discloses a carbon fiber cloth [woven [warp/weft]].  Nakamura discloses a fiber bundle wherein spacers are arranged between the fibers [0007].  Paragraph 0008 discloses that the average particle size of the spacer is preferably 0.2 to 1.5 times the average diameter of the fiber.  Paragraph 0031 discloses that the diameter of the fibers ranges from 4 μm to 20 μm, thereby providing for an average particle size of the spacer ranging from 0.8 μm to 30 μm.  Paragraph 0054 discloses that the spacer comprises amorphous carbon.  Paragraph 0055 discloses that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber. Paragraphs 0007 and 0011-0013 discloses a fiber composite material comprising a resin impregnated in a fiber bundle having spacers arranged between the fibers wherein the spacers include amorphous carbon [0054] and wherein the resin includes a thermoplastic resin. Paragraph 0073 discloses injection molded grade polypropylene [thermoplastic resin] was heat pressed and laminated on a carbon fiber bundle using a hot plate heated at 200 °C to impregnated the polypropylene resin in the carbon fiber [heat impregnation step].  


Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura, JP 2014/162116

	Nakamura, above, remains relied upon for claim 13.

	Nakamura teaches the claimed invention but fails to teach that the thickness of the reinforcing fiber opening woven fabric produced through each step is increased by 2% or more as compared with the thickness of the reinforcing fiber woven fabric.  It is reasonable to presume that the thickness of the reinforcing fiber opening woven fabric produced through each step is increased by 2% or more as compared with the thickness of the reinforcing fiber woven fabric is inherent to Nakamura.  Said presumption is based on Nakamura disclosing a carbon fiber cloth [woven [warp/weft]].  Paragraph 0050 discloses that the particles are generated by heating a solution in which dihydroxynaphthalene [monomer], formaldehyde and amines are dissolve.  Additionally, paragraph 0050 discloses that hydrophobic oxazine rings are formed from dihydroxynapthlene by heating wherein the oxazine ring undergoes ring-opening polymerization.  Also, paragraph 0050 discloses that the generated particles are carbonized to become carbon particles.  Paragraph 0054 discloses that the generated spacer particles are amorphous carbon.   Paragraph 0008 discloses that the average particle size of the spacer is preferably 0.2 to 1.5 times the average diameter of the fiber.  Paragraph 0031 discloses that the diameter of the fibers ranges from 4 μm to 20 μm, thereby providing for an average particle size of the spacer ranging from 0.8 μm to 30 μm.  Paragraph 0055 discloses that the spacer is present in the amount of about 1 part by weight to 5 parts by weight of the carbon fiber.  Paragraph 0031 discloses that there are voids between the fibers.  Nakamura discloses the same method as claimed.  The burden is upon Applicant to prove otherwise.  Fitzgerald, In re, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).


Response to Arguments
15.	Applicant’s arguments with respect to claims 1-2 and 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786